DONALDSON, Justice,
dissenting.
From the majority’s affirmance of our state liquor licensing system, I must again respectfully dissent. As I stated six years ago in my dissent in State v. Cantrell, 94 Idaho 653, 496 P.2d 276 (1972), the classification system contained in I.C. § 23-903 and I.C. § 23-948 violates the equal protection clauses of the United States and Idaho Constitutions. U.S.Const. amend. XIV; Idaho Const, art. 1, § 13.
Equal protection of the laws is something more than an abstract right. It is a command which the State must respect, the benefits of which every person may demand. Not the least merit of our constitutional system is that its safeguards extend to all — the least deserving as well as the most virtuous.
Hill v. Texas, 316 U.S. 400, 406, 62 S.Ct. 1159, 1162, 86 L.Ed. 1559 (1942).
Even though, as the majority points out, the regulation of liquor licenses is clearly given to the state, that power must not be arbitrarily used.
It is well settled under the decisions of the U.S. Supreme Court that a state police regulation is, like any other law, subject to the equal protection clause of the Fourteenth Amendment.
The fact that the appellant is in the liquor business does not release the state from the restrictions on its regulatory powers above referred to. It may authorize the state to impose more stringent regulations against those engaged in that business than are imposed against those engaged in other callings, “but it affords no justification for discriminating between persons similarly situated who may be, or may desire to become, engaged in that calling.” [Citation omitted.]
Glicker v. Michigan Liquor Control Comm'n, 160 F.2d 96, 100, 101 (6th Cir. 1947).
The landmark case of Reed v. Reed, 404 U.S. 71, 92 S.Ct. 251, 30 L.Ed.2d 225 (1971) stated the federal view of equal protection in viewing statutory classifications: “The Equal Protection Clause of that amendment does, however, deny to States the power to legislate that different treatment be accorded to persons placed by a statute into different classes on the basis of criteria wholly unrelated to the objective of that statute.” Id. at 75-76, 92 S.Ct. at 253.
The courts have not been reluctant to invalidate a liquor control statute when that statute creates a classification which violates equal protection. Women’s Liberation Union of Rhode Island v. Israel, 512 F.2d 106 (1st Cir. 1975); Daugherty v. Daley, 370 F.Supp. 338 (N.D.Ill.1974); United States v. Cantrell, 307 F.Supp. 259 (E.D.La. 1969); Pacific Fruit & Produce Co. v. Martin, 16 F.Supp. 34 (W.D.Wash.1936); Arizona State Liquor Bd. of the Dept. of Liquor Licenses and Control v. Ali, 27 Ariz.App. 16, 550 P.2d 663 (1976); City of Miami v. Kayfetz, 92 So.2d 798 (Fla.1957); Alcoholic Beverage Control Bd. v. Burke, 481 S.W.2d 52 (Ky.1972); George Benz Sons, Inc. v. Ericson, 227 Minn. 1, 34 N.W.2d 725 (1948).
An analysis of the applications of equal protection will show how the Idaho system fails the test. “The standard for evaluating ordinances claimed to be violative of due process or equal protection is whether a rational basis exists for the police power exercised or classification established by the ordinance.” Autotronic Systems, Inc. v. City of Coeur d’Alene, 527 F.2d 106, 108 (9th Cir. 1975).
This Court has previously ruled liquor licensing statutes unconstitutional. In Weller v. Hopper, 85 Idaho 386, 379 P.2d 792 (1963), the Court held that a statute which prohibits felons from holding liquor licenses violates equal protection because “no reasonable ground or basis for such a distinction between them [felons and non-felons], as prospective licensees, exists.” Id. at 392, 379 P.2d at 795.
As applied here, the classification engendered by the statute results in a system *259that will grant liquor licenses to golf courses, convention centers, and lakeside resorts, but will deny that license to a tennis club.
“But the classification must be reasonable, not arbitrary, and must rest upon some ground of difference having a fair and substantial relation to the object of the legislation, so that all persons similarly circumstanced shall be treated alike.” F. S. Royster Guano Co. v. Virginia, 253 U.S. 412, 415, 40 S.Ct. 560, 561, 64 L.Ed. 989 (1920).
The failing of the majority opinion, like that in Cantrell, is defending as rational a refusal to license a sports club when the basis for that refusal is that the sport involved is tennis and not golf. It does not seem to me that tennis players require greater protection from the evils of drink than golfers. The irrational distinctions of the statute are not justified even recognizing the great power of the state in the field of liquor licensing. The equal protection clause is violated because the state has not justified the need to deny a license to a tennis club when a similarly situated golf club would have received a license.
BISTLINE, J., concurs.